UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 27, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER: 0-12182 CALAMP CORP. (Exact name of Registrant as specified in its Charter) Delaware 95-3647070 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1401 N. Rice Avenue Oxnard, California (Address of principal executive offices) (Zip Code) (805) 987-9000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock as ofSeptember 19, 2011 was 28,703,715. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CALAMP CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) (IN THOUSANDS, EXCEPT PAR VALUE) August 31, February 28, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $258 and $290 at August 31, 2011 and February 28, 2011, respectively Inventories Costs and estimated earnings in excess of billings on uncompleted contracts Deferred income tax assets Prepaid expenses and other current assets Total current assets Property, equipment and improvements, net of accumulated depreciation and amortization Deferred income tax assets, less current portion Intangible assets, net Other assets $ $ Liabilities and Stockholders' Equity Current liabilities: Bank working capital line of credit $ $ Current portion of long-term debt - Accounts payable Accrued payroll and employee benefits Deferred revenue Other current liabilities Total current liabilities Long-term debt Other non-current liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par value; 3,000 shares authorized; no shares issued or outstanding - - Common stock, $.01 par value; 40,000 shares authorized; 28,702 and 28,147 shares issued and outstanding at August 31, 2011 and February 28, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity $ $ See accompanying notes to consolidated financial statements. 2 CALAMP CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Three Months Ended Six Months Ended August 31, August 31, Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling General and administrative Intangible asset amortization Total operating expenses Operating income (loss) ) ) Non-operating expense: Interest expense, net ) Other expense, net ) - ) ) Total non-operating expense ) Income (loss) before income taxes ) ) Income tax provision (6 ) - ) - Net income (loss) $ $ ) $ $ ) Basic and diluted earnings (loss) per share $ $ ) $ $ ) Shares used in computing earnings (loss) per share: Basic Diluted See accompanying notes to consolidated financial statements. 3 CALAMP CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (IN THOUSANDS) Six Months Ended August 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Non-cash interest expense Write-off ofcurrency translation account of foreign subsidiary - Deferred tax assets, net - Other - 9 Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) ) Prepaid expenses and other assets Accounts payable ) ) Accrued liabilities ) Deferred revenue ) NET CASH PROVIDED BY OPERATING ACTIVITIES 38 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Collections on note receivable NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds (repayments) of bank line of credit ) Proceeds from bank term loan - Repayment of subordinated notes payable ) - Payment of debt issue costs ) - Taxes paid related to net share settlement of vested equity awards ) ) Proceeds from exercise of stock options 9 - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) Net change in cash and cash equivalents 15 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. 4 CALAMP CORP.
